Judge Arnold
dissenting.
Any disagreement between the Board of Education and the Board of Commissioners concerning the current expense fund, the capital outlay fund, the debt service fund, or any item of either fund, is to be resolved, if possible, according to the provisions of G.S. 115-87. If there is an appeal to the superior court the statute directs the judge to “find the facts as to the *557amount of the current expense fund, the capital outlay fund, and the debt service fund.” The judge’s findings are conclusive under G.S. 115-87, and he is directed to require the “tax-levying authorities to levy the tax which will provide the amount of the current expense fund, the capital outlay fund, and the debt service fund, which he finds necessary to maintain the schools in the administrative unit.” See Bd. of Education v. Bd. of Commissioners, 26 N.C. App. 114, 215 S.E. 2d 412 (1975).
Pertinent to this appeal is G.S. 115-88 which permits a jury trial, and provides the issue to be submitted when there is a jury trial. Issues submitted to the jury in the case at bar were as follows:
“1. Are additional capital outlay funds needed by the Kinston City Board of Education to maintain the schools in the Kinston Graded School District for the fiscal year 1975-1976?
2. What amount of additional capital outlay funds, if any, is necessary to maintain the schools in the Kinston School Administrative District?”
These issues do not comply with the statutory requirement that the jury consider the issue “what amount is needed to maintain the schools, and they shall take into consideration the amount needed and the amount available from all "sources as provided by law.” It was mandatory that the jury determine not just the item of capital outlay, but the total amount needed to maintain the schools, i.e., as to the amount of current expense fund, capital outlay fund, and the debt service fund, and on this basis I dissent. The case should be remanded for a new trial upon submission of the proper issue to the jury.